       Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 1 of 22




      In the United States Court of Federal Claims

 SCIENCE APPLICATIONS
 INTERNATIONAL CORP.,

                  Plaintiff,

                      v.

 THE UNITED STATES,
                                                    No. 17-cv-825
                  Defendant,
                                                    Filed: April 21, 2021
                      and

 MICROSOFT CORPORATION,

                  Intervenor-Defendant,

                      and

 L3 TECHNOLOGIES, INC.,

                  Third-Party Defendant.



Stephen R. Smith, Cooley LLP, Washington, D.C. for Plaintiff. With him on the brief were
DeAnna D. Allen, Erin M. Estevez, Stephen C. Crenshaw, and James P. Hughes, Cooley LLP,
Washington, D.C.; Douglas P. Lobel, Cooley, LLP, Reston, Virginia; and Goutam Patnaik and
Gwendolyn Tawresey, Pepper Hamilton LLP, Washington, D.C.

Alex Hanna, United States Department of Justice, Civil Division, Washington, D.C. for
Defendant. With him on the briefs were Joseph H. Hunt, Assistant Attorney General, Civil
Division, Gary Hausken, Director, Commercial Litigation Branch, Civil Division, and Scott
Bolden, United States Department of Justice, Civil Division, Washington, D.C.




                                                                                        1
          Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 2 of 22




                                  MEMORANDUM AND ORDER

          Plaintiff Science Applications International Corp. (SAIC) alleges that Defendant United

States (Defendant or Government) infringed four (4) patents by entering into contracts with

Plaintiff’s competitors for the manufacture and use of specialized heads up displays (HUD) and

night vision goggles that allegedly use SAIC’s patented technology. See generally Complaint

(ECF No. 1) (Compl.); see also Sci. Applications Int'l Corp. v. United States, 135 Fed. Cl. 661,

662 (2018).

          Pending before the Court is Plaintiff’s Motion to Strike certain of the Government’s

invalidity contentions and evidence supporting such contentions as untimely. See generally

Science Applications International Corporation’s Motion to Strike Defendant’s Untimely

Indefiniteness Positons [sic] (ECF No. 74) (Pl. Mot.); Science Applications International

Corporation’s Reply in Support of Its Motion to Strike Defendant’s Untimely Indefiniteness

Positons [sic] (ECF No. 86) (Pl. Reply). Specifically, SAIC takes issue with the alleged untimely

submission of the Government’s indefiniteness positions with respect to the following phrases: (1)

“in registration with,” and “registering,”1 (2) “wherein boundaries of the displayed video images

are in registration with boundaries of portions of the visual field represented by the displayed video

images,” and “registering the portion of the video feed with the underlying visual field,”2 and (3)

“motion data.”3 See Joint Claim Construction Chart (ECF No. 63-1) at 8, 14-15; Defendant United

States’ Opening Claim Construction Brief (ECF No. 89) (Def. Opening Cl. Constr. Br.) at 15-20



1
 As the terms are used in ’012 Patent, claims 1, 17; ’103 Patent, claim 1; ’230 Patent, claims 3,
17, 31; ’752 Patent, claims 1,7, 13.
2
    As the terms are used in ‘012 Patent, claims 1, 17; ’103 Patent, claim 1.
3
 As the terms are used in ’230 patent, claims 1-3, 5, 15, 17, 19, 29, 31, 33; ’752 patent, claims 1,
2, 7, 8, 13, 14.
                                                                                                    2
        Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 3 of 22




(arguing “motion data” is indefinite), at 39-42 (arguing “wherein boundaries of the displayed video

images are in registration with boundaries of portions of the visual field represented by the

displayed video images” and “registering the portion of the video feed with the underlying visual

field” are indefinite) (emphasis in original).4

        The Government argues that it timely submitted its invalidity contentions concerning

indefiniteness because it did so prior to the close of claim construction. See Defendant United

States’ Response to Plaintiff’s Motion to Strike Indefiniteness Defenses (ECF No. 84) (Def. Resp.)

at 16-18. Moreover, the Government asserts that even if its invalidity contentions regarding

indefiniteness are untimely, striking them would be a severe sanction that is unwarranted here. Id.

at 7.

        On August 27, 2020, this Court held oral argument on SAIC’s Motion to Strike. As noted

during the hearing and in this Court’s August 27, 2020 Order, the Court directed SAIC and the

Government to file supplemental briefs addressing whether this Court has the authority to award

costs and expenses in response to SAIC’s Motion to Strike and whether such an award would be

appropriate here. See Transcript, August 27, 2020 Hearing (ECF No. 139) at 62-64; September 9,

2020 Order Amending Schedule (ECF No. 143).

        In its supplemental briefs, Plaintiff argues that an award of expenses is appropriate in this

action, in addition to striking the Government’s indefiniteness arguments. See generally Science

Applications International Corporation’s Supplemental Brief in Support of Its Motion to Strike

Defendant’s Untimely Indefiniteness Positons [sic] (ECF No. 144) (Pl. Supp. Br.); Science

Applications International Corporation’s Reply in Support of Its Supplemental Brief In Support of


4
  When citing deposition transcripts and the parties’ briefs, the page numbers refer to the page
numbers of the original documents and not the page numbers generated by CM/ECF. When citing
to the parties’ other filings, including the parties’ exhibits, the page numbers refer to the CM/ECF
page numbers located in the heading of each page.
                                                                                                   3
          Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 4 of 22




Its Motion to Strike Defendant’s Untimely Indefiniteness Positons [sic] (ECF No. 146) (Pl. Supp.

Reply).

          In contrast, the Government contends that it was substantially justified in disclosing its

indefiniteness contentions as part of claim construction after obtaining pertinent discovery in a

deposition; accordingly, it argues that neither striking its indefiniteness positions nor an award of

costs is warranted. See generally Defendant United States’ Response to Plaintiff’s Supplemental

Brief in Support of its Motion to Strike Defendant’s Indefiniteness Positions (ECF No. 145) (Def.

Supp. Resp.).

          This Court has considered each of the parties’ filings and arguments. For the reasons

explained below, Plaintiff’s Motion to Strike is GRANTED in part and DENIED in part.

                                          BACKGROUND

          The patents at issue here are U.S. Patent No. 7,787,012 (the ’012 Patent), U.S. Patent No.

8,817,103 (the ’103 Patent), U.S. Patent No. 9,229,230 (the ’230 Patent) and U.S. Patent No.

9,618,752 (the ’752 Patent) (collectively, the Soldier Enhanced Rapid Engagement and Vision in

Ambient Lighting or SERVAL patents). See Compl. ¶ 3. “The four patents form two patent

families due to the interrelatedness of the applications.” Sci. Applications Int'l Corp., 135 Fed. Cl.

at 664. The first patent family consists of the ’012 Patent and the ’103 Patent. The ’012 Patent is

entitled “System and Method for Video Image Registration in a Heads Up Display.” Compl.

Exhibit (Ex.) A (’012 Patent). It was issued on August 31, 2010, with nineteen (19) claims, all of

which are method claims. See id. at 1-19. The ’103 Patent is likewise entitled ‘‘System and

Method for Video Image Registration in a Heads Up Display.” Compl. Ex. B (’103 Patent). The

’103 Patent is a division of the ’012 Patent and shares a common specification with the ’012 Patent.

It issued on August 26, 2014, with twelve (12) claims. See id. at 20-37. The second patent family



                                                                                                    4
        Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 5 of 22




consists of the ’230 Patent and the ’752 Patent. The ’230 Patent is entitled “System and Method

for Video Image Registration and/or Providing Supplemental Data in a Heads Up Display.”

Compl. Ex. C (’230 Patent). It issued on January 5, 2016, with forty-two (42) claims. See id. at

21-92. System claim 1, method claim 15, and non-transitory machine-readable medium 29 are

independent claims. The ’752 Patent is also entitled “System and Method for Video Image

Registration and/or Providing Supplemental Data in a Heads Up Display.” Compl. Ex. D (’752

Patent). The ’752 Patent is a continuation of the ’230 Patent and shares a common specification

with the ’230 Patent. It issued on April 11, 2017, with eighteen (18) claims. See id. at 93-146.

       The Court initially issued its Scheduling Order on April 30, 2018. See April 30, 2018

Scheduling Order (ECF No. 31) (Initial Scheduling Order).5 After resolving several threshold

challenges, including a motion to dismiss for failure to state a claim and a standing challenge as to

one of the patents at issue, the parties eventually agreed on a proposed discovery schedule. See

Proposed Discovery Schedule (June 8, 2018) (ECF No. 40); Sci. Applications Int'l Corp., 135 Fed.

Cl. at 669 (denying Defendant’s motion to dismiss for failure to state a claim); Transcript, May

31, 2018 Hearing (ECF No. 39) at 22:11-23:18 (denying Defendant’s request to engage in limited

discovery to address standing issues). On June 12, 2018, the Court adopted the parties’ proposed

discovery schedule in part. See June 12, 2018 First Amended Scheduling Order (ECF No. 41). In

its Order, the Court included the parties’ desired schedule for claim construction discovery but did

not include deadlines for discovery beyond claim construction. See id. On September 11, 2018,

the Court issued a Second Amended Scheduling Order which ordered, inter alia, that by October


5
  Prior to the transfer of this Case to the undersigned judge, the Court’s April 30, 2018 Scheduling
Order was amended six (6) times. See First Amended Scheduling Order (June 12, 2018) (ECF No.
41); Second Amended Scheduling Order (September 11, 2018) (ECF No. 43); Third Amended
Scheduling Order (November 14, 2018) (ECF No. 50); Fourth Amended Scheduling Order
(January 31, 2019) (ECF No. 55); Fifth Amended Scheduling Order (March 15, 2019) (ECF No.
58); Sixth Amended Scheduling Order (May 6, 2019) (ECF No. 60).
                                                                                                   5
        Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 6 of 22




12, 2018, “Defendant shall serve . . . its initial invalidity claim chart.” Second Amended

Scheduling Order (ECF No. 43).

        On October 12, 2018, the Government timely served its initial invalidity contentions

asserting that each of SAIC’s ninety-one (91) total asserted claims is disclosed or taught in prior

art references. See Pl. Mot. Ex. F. However, the Government’s initial invalidity contentions did

not chart any claims or claim terms as indefinite. See id.

        On November 5, 2018, SAIC and the Government filed their respective disclosures of

claim construction experts. See Defendant’s Disclosure of Claim Construction Expert Ulrich

Neumann, Ph.D. (ECF No. 48); SAIC’s Disclosure of Claim Construction Expert Gregory Welch,

Ph.D. (ECF No. 49).

        On February 15, 2019, the Government disclosed to SAIC its proposed terms for

construction. See Pl. Mot. Ex. B. In this disclosure, the Government generically alleged that

“[o]ne or more of the asserted claims of the Asserted Patents are invalid for failing to meet pre-

AIA 35 U.S.C. § 112 et seq.” Pl. Mot. Ex. B at 2. Though the Government highlighted that the

three terms it now alleges are indefinite would need to be construed, it still did not disclose any

indefiniteness contentions. See e.g., Pl. Mot. Ex. B at 5 (highlighting “wherein boundaries of the

displayed video images are in registration with boundaries of portions of the visual field

represented by the displayed video images.”), at 9 (highlighting “motion data”), at 20

(highlighting, in part, “in registration with”).

        On February 22, 2019, the Government deposed Dr. Ronald Azuma, a non-party witness

knowledgeable in the field of augmented reality. Def. Supp. Resp. Ex. 1 (Excerpt from Azuma

Dep.); Azuma Dep. (ECF No. 64-13). Counsel for SAIC attended the deposition. See Azuma

Dep. at 3. During the deposition, counsel for the Government asked Mr. Azuma about his



                                                                                                 6
        Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 7 of 22




understanding of the terms “motion data” and “registration.” See e.g., Azuma Dep. at 126:21-22

(“[W]hen you hear ‘motion data’ in the field, you have no understanding of what it means?”),

168:10-12 (“We just mentioned the word ‘registration’ again. When do you consider an object to

be accurately registered?”).

       On March 11, 2019, the Government served its revised preliminary identification of

proposed terms, which again identified the terms subject to SAIC’s Motion to Strike as proposed

terms for construction. Pl. Mot. Ex. C at 7 (“motion data”), at 2-3 (“wherein boundaries . . . are in

registration with . . .”), at 6-7 (“registering . . .” and “in registration with”). Again, however, the

Government’s revised preliminary identification failed to contend or even indicate that these terms

were indefinite. See id.

       On March 14, 2019, the parties jointly moved to extend the deadline to “exchange proposed

claim constructions including claim terms, supporting intrinsic and extrinsic evidence, and any

supporting expert declarations.”     Joint Motion to Amend Schedule and Request for Status

Conference (ECF No. 57) at 2. On March 15, 2019, the Court granted the parties’ Joint Motion

and set a deadline of April 29, 2019 for the exchange of proposed claim constructions along with

supporting evidence. See Fifth Amended Scheduling Order, March 15, 2019 (ECF No. 58).

Neither the parties’ joint motion nor the Court’s Fifth Amended Scheduling Order addresses or

mentions indefiniteness contentions.

       On April 28, 2019, Dr. Ulrich Neumann, a Government expert, executed a declaration in

which he opined that the following terms are indefinite:

           •   “wherein boundaries of the displayed video images are in registration with
               boundaries of portions of the visual field represented by the displayed video
               images.”

           •   “registering the portion of the video feed with the underlying visual field.”


                                                                                                     7
        Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 8 of 22




           •   “motion data”

See Declaration of Ulrich Neumann in Support of the United States’ Proposed Terms for

Construction (ECF No. 66) (Neumann Decl.) at 12-18.

       Pursuant to the Court’s Fifth Amended Scheduling Order, the Government should have

disclosed Dr. Neumann’s declaration to SAIC on April 29, 2019. However, without leave from

the Court, neither party made the disclosures required by the Court’s Fifth Amended Scheduling

Order because they had reached an agreement to postpone this deadline to allow Microsoft

Corporation to intervene and participate in the claim construction process. See Def. Resp. Ex. 4

(ECF No. 84) at 2.

       After Microsoft moved to intervene, the Court amended its Scheduling Order for a sixth

time, extending the deadline to “exchange proposed claim constructions including claim terms,

supporting intrinsic and extrinsic evidence, and any supporting expert declarations” to June 13,

2019. See Sixth Amended Scheduling Order, May 6, 2019 (ECF No. 60). Pursuant to this Court’s

Sixth Amended Scheduling Order, the parties simultaneously exchanged their preliminary

identification of proposed terms for construction and supporting evidence on June 13, 2019. See

Pl. Mot. Ex. A. In its June 13, 2019 submission, the Government disclosed for the first time

indefiniteness defenses with respect to the following phrases: (1) “wherein boundaries of the

displayed video images are in registration with boundaries of portions of the visual field

represented by the displayed video images,” and “registering the portion of the video feed with the

underlying visual field,” (2) “in registration with,” and (3) “motion data.” Pl. Mot. Ex. A at 10,

12-13. Also, despite having the declaration in-hand since April 2019, on June 13, 2019, the

Government served SAIC with Dr. Neumann’s declaration, which opined for the first time on the

indefiniteness of: (1) “wherein boundaries of the displayed video images are in registration with



                                                                                                 8
        Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 9 of 22




boundaries of portions of the visual field represented by the displayed video images,” (2)

“registering the portion of the video feed with the underlying visual field,” (3) “motion data,” and

(4) “in registration with.” Neumann Decl. at 12-18.

       Upon receipt, SAIC immediately informed the Government that its indefiniteness

arguments were untimely and subject to a motion to strike. See Def. Resp. Ex. 1 at 2-3. Moreover,

because the June 20, 2019 deadline for filing the parties’ Joint Claim Construction Statement

(JCCS) and supporting evidence was imminent, SAIC was forced to hastily procure a responsive

declaration on indefiniteness from Dr. Gregory Welch in less than a week. See Def. Resp. Ex. 7

at 9; Sixth Amended Scheduling Order at 2. Notwithstanding this extremely short timeline,

Plaintiff timely obtained a rebuttal declaration from Dr. Welch. See Declaration of Gregory F.

Welch, Ph.D. in Support of Science Applications International Corp.’s Proposed Terms for

Construction (ECF No. 65) (Welch Decl.).

       On June 20, 2019, the parties filed their JCCS with the disputed indefiniteness arguments,

Dr. Neumann’s declaration supporting those arguments, and Dr. Welch’s declaration rebutting

those arguments. See JCCS (ECF Nos. 63 & 64); Neumann Decl.; Welch Decl.

       On July 11, 2019, SAIC deposed Dr. Neumann. During the nearly seven-hour deposition,

SAIC counsel questioned Dr. Neumann extensively on his opinion as to the arguments subject to

this Motion. See e.g., Transcript of Ulrich Neumann Deposition (ECF No. 79-1) (Neumann Dep.)

at 96:16-97:15 (questioning relating to the term “registering”), at 132:14-158:9 (questioning

relating to the term “wherein boundaries of the displayed video images are in registration with

boundaries of portions of the visual field represented by the displayed video images”), at 229:20-

257:14 (questioning relating to the term “motion data”). On July 17, 2019, the Government

deposed Dr. Welch, SAIC’s claim construction expert, who testified that he reviewed Dr.



                                                                                                  9
       Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 10 of 22




Neumann’s opinion and disagreed with Dr. Neumann’s statements that the terms at issue were

indefinite. See Transcript of Gregory Welch Deposition (ECF No. 79-2) (Welch Dep.) at 112:5-

128:10.

       On July 18, 2019, the period for claim construction discovery closed and the parties jointly

filed deposition transcripts of their respective claim construction experts.             See Science

Applications International Corporation’s and the United States’ Joint Submission of Claim

Construction Experts’ Deposition Testimony (ECF No. 79).

       On October 15, 2019, claim construction briefs were completed. See Defendant-Intervenor

Microsoft Corporation’s Opening Claim Construction Brief (ECF No. 87) (Microsoft Opening Cl.

Constr. Br.); Def. Opening Cl. Constr. Br.; Plaintiff Science Applications International Corp.’s

Claim Construction Brief (ECF No. 90) (Pl. Opening Cl. Constr. Br.); Defendant-Intervenor

Microsoft Corporation’s Responsive Claim Construction Brief (ECF No. 95) (Microsoft Resp. Cl.

Constr. Br.); Plaintiff Science Applications International Corp.’s Responsive Claim Construction

Brief (ECF No. 96) (Pl. Resp. Cl. Constr. Br.); Defendant United States’ Responsive Claim

Construction Brief (ECF No. 97) (Def. Resp. Cl. Constr. Br.). Included in these briefs were the

indefiniteness arguments at issue and Plaintiff’s responses thereto. See, e.g., Pl. Resp. Cl. Constr.

Br. at 9-12 (arguing the term “motion data” is not indefinite), at 18-20 (arguing the terms “wherein

boundaries of the displayed video images are in registration with boundaries of portions of the

visual field represented by the displayed video images,” “registering the portion of the video feed

with the underlying visual field,” “in registration with,” and “registering,” are not indefinite).6

       After the parties completed claim construction briefing, Microsoft Corporation moved to

stay this action pending a decision from the United States Patent Trial and Appeal Board (PTAB)


6
  Microsoft did not take a position on these indefiniteness arguments in its claim construction
briefs. Microsoft Opening Cl. Constr. Br. at 1.
                                                                                                      10
         Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 11 of 22




concerning whether to institute inter partes review (IPR) of the patents-in-suit. See Microsoft’s

Motion to Stay Proceedings (ECF No. 92). The prior judge overseeing this case, the Honorable

Mary Ellen Coster Williams, deferred ruling on SAIC’s Motion to Strike pending the resolution

of Microsoft’s Motion to Stay. See Order Deferring Decision on Motion to Strike (ECF No. 98).

On November 26, 2019, Judge Williams granted a partial stay pending a decision by the PTAB on

whether to institute inter partes review of the patents-in-suit. See Order for Partial Stay (ECF No.

102). On January 27, 2020, the PTAB issued a decision denying institution on each of Microsoft’s

five petitions for IPR. On February 20, 2020, Judge Williams lifted the stay. See Order Lifting

Partial Stay (ECF No. 111). On February 27, 2020, the Clerk of Court transferred this case to the

undersigned judge. See Order Reassigning Case (ECF No. 112).

         On May 12, 2020, this Court held a status conference during which it established a schedule

for the proceedings in this case through claim construction. See May 12, 2020 Scheduling Order

(ECF No. 121).

         After the status conference, L3 intervened in this case. See June 17, 2020 Order (ECF No.

128); L3’s Answer (ECF No. 131). Subsequently, the Court permitted L3 to file a claim

construction brief and permitted SAIC to respond. See September 4, 2020 Scheduling Order (ECF

No. 141). In its opening claim construction brief, L3 contended that: “in registration with;”

“registering;” “wherein boundaries of the displayed video images are in registration with

boundaries of portions of the visual field represented by the displayed video images;” and

“registering the portion of the video feed with the underlying visual field” are indefinite. See L3

Technologies Opening Claim Construction Brief (ECF No. 148) (Def. L3 Opening Cl. Constr. Br.)

at 20-24.7



7
    This Motion does not relate to L3’s indefiniteness arguments.
                                                                                                 11
          Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 12 of 22




          On November 20, 2020, SAIC filed its responsive supplemental claim construction brief

addressing L3’s indefiniteness arguments. See Plaintiff Science Applications International Corp.’s

Responsive Claim Construction Brief to Third-party Defendant L3 Technolgies, [sic] Inc. (ECF

No. 151) (Pl. Resp. Cl. Constr. Br. to Def. L3) at 15-20.

          On December 1, 2020, the Court held a pre-Markman hearing during which it informed the

parties that it would not strike the indefiniteness arguments but was still considering whether an

award of fees to SAIC was appropriate. Transcript, December 1, 2020 Hearing (ECF No. 156) at

7:6-16.

          The Court held a Markman hearing on December 15, 2020, during which, inter alia, the

parties fully addressed the indefinite arguments. See generally Transcript, December 15, 2020

Hearing (ECF No. 159).

                                           DISCUSSION

          Plaintiff seeks to strike the Government’s indefiniteness defenses and seeks an award of

expenses for its allegedly untimely disclosure of its indefinite defenses. See generally Pl. Mot.;

Pl. Reply; Pl. Supp. Br.; Pl. Supp. Reply. Plaintiff argues that the Government failed to timely

disclose its indefiniteness contentions and that no good cause exists to excuse this untimeliness.

Pl. Mot. at 6-11; Pl. Reply at 3-8. Plaintiff further argues that it is unduly prejudiced by the

untimeliness of these disclosures because it did not have an opportunity to fully consider such

defenses as it developed its claim construction positions. Pl. Mot. at 11-12; Pl. Reply at 8-9.

Specifically, Plaintiff argues that its counsel and its expert, Dr. Gregory Welch, had less than a

week to develop rebuttal positions to the Government’s identified theories and that procuring an

expert report on this condensed timeline is prejudicial to SAIC. See Pl. Mot. at 2-3, 11-12.




                                                                                               12
       Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 13 of 22




       The Government responds that it timely disclosed its indefiniteness defenses because (1)

its invalidity positions were disclosed prior to the close of claim construction discovery, and (2)

the parties had agreed on their own to allow the Government to supplement its invalidity charts

even subsequent to a claim construction order. Def. Resp. at 3-5, 16. In other words, the

Government argues that it has conformed with this Court’s Orders. Id. at 4. The Government

further contends that Plaintiff has not suffered prejudice because it had adequate opportunity to

fully respond to the Government’s indefiniteness arguments. Id. at 5, 21. The Government

additionally asserts that even if its invalidity contentions were untimely, striking these contentions

would be a drastic sanction. Id. at 3 n.3.

       Rule 16(b)(4) of the Rules of the United States Court of Federal Claims (RCFC or Rule(s))

permits the modification of a court-imposed schedule “only for good cause and with the judge's

consent.”8 The good cause inquiry is two-fold, asking: (1) whether the moving party was diligent

in amending its contentions; and (2) whether the non-moving party would suffer prejudice if these

amending contentions were permitted. See Cellcast Techs., LLC v. United States, No. 15-1307,

2019 WL 5959571, at *5 (Fed. Cl. Oct. 30, 2019). “Considerations in determining a party's

diligence include additional or unexpected results of discovery, along with the possibility of

unanticipated construction of claim terms according to the court's claim construction order.” Id.

(citation omitted). For weighing any prejudice to the moving party, “[c]onsiderations . . . include

the effect of amendments on the construction of claim terms or whether experts have staked out


8
  On July 2, 2018, this Court adopted the Patent Rules of the United States Court of Federal Claims
(PRCFC or Patent Rules), available at Appendix J of the Rules of the United States Court of
Federal Claims. Under these Patent Rules, a defendant and any defendant-intervenors must serve
on all parties a Preliminary Disclosure of Invalidity Contentions within fifty-six (56) days after the
filing of the Preliminary Disclosure of Infringement Contentions, or as otherwise ordered by the
Court. These Patent Rules were not in effect at time this suit was initiated, and all parties agree
that they are inapplicable to the present dispute. See Transcript, August 27, 2020 Hearing at 19:17-
23:7, 28:2-17; PRCFC 6.
                                                                                                   13
       Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 14 of 22




comprehensive positions with respect to claim construction.” Id. (internal quotations and citation

omitted).

       If a court determines that the party seeking to amend or supplement its contentions was not

diligent, the court need not consider the question of prejudice as to that party. See O2 Micro Int'l

Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1368 (Fed. Cir. 2006); see also Phigenix, Inc.

v. Genentech, Inc., 783 F. App'x 1014, 1020 (Fed. Cir. 2019). The court, however, retains

discretion to consider untimely submissions even in the absence of diligence so long as there is no

prejudice to the opposing party. Aventis Pharma S.A. v. Hospira, Inc., 675 F.3d 1324, 1333 (Fed.

Cir. 2012) (finding that the district court did not abuse its discretion in allowing a party to amend

its pleadings in part because the non-moving party was not unduly prejudiced by the amendment);

see also Apple Inc. v. Samsung Elecs. Co., 2012 WL 5632618, at *5-6 (N.D. Cal. Nov. 15, 2012);

U.S. Ethernet Innovations, LLC v. Acer, Inc., 2013 WL 5609325, at *3 (N.D. Cal. Oct. 11, 2013).

       A party's failure to abide by court-ordered deadlines may warrant striking the untimely

submissions or may warrant the award of the payment of reasonable expenses, including attorneys’

fees. See RCFC 16(f)(1)(C); see also RCFC 37(b)(2)(C).

       I. Timeliness and Diligence

       Plaintiff notes that the Government’s invalidity defenses are based on the asserted patents.

See Pl. Mot. at 8-9. These patents were attached to SAIC’s Complaint and in the Government’s

possession since at least June 19, 2017, when SAIC filed the Complaint. See Pl. Mot. at 8-9; see

also Compl. Plaintiff argues that the Government has not explained why it did not disclose its

invalidity defenses by October 12, 2018, as directed by the Court’s Second Amended Scheduling

Order; by February 15, 2019, when the Government served its preliminary identification of

proposed terms for construction; by March 11, 2019, when the Government served its



                                                                                                  14
       Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 15 of 22




supplemental disclosures of claim terms for construction; or by April 28, 2019, when the

Government obtained, but did not disclose, Dr. Neumann’s declaration. See Pl. Mot. at 2, 4.

       The Government does not argue that it acted diligently; instead, it relies heavily on an

erroneous interpretation of this Court’s scheduling orders. The Government states that SAIC

ignores the parties’ agreement for “Defendant’s final supplementation of Invalidity References

and Invalidity Charts.” Def. Resp. at 4. In other words, according to the Government, its

indefiniteness arguments and supporting evidence could be submitted at any time before the close

of claim construction, regardless of Court order, because indefiniteness is part of claim

construction. Def. Supp. Resp. at 6-7. Further, according to the Government, these invalidity

contentions can be freely amended even after this Court issues its claim construction ruling

because the parties’ proposed status report allowed for supplementation of invalidity defenses after

the Court’s claim construction order. Def. Resp. at 16-18 (citing June 8, 2018 Joint Proposed

Discovery Schedule (ECF No. 40) which allowed for supplementation of Invalidity References

and Invalidity Charts up to ninety (90) days after Claim Construction).

       These arguments are without merit. The Government’s interpretation of Judge Williams’s

Scheduling Orders would render the Court’s deadline for submission of initial invalidity

contentions pointless and does not comport with the norms of discovery practice in patent cases.

The United States Court of Appeals for the Federal Circuit, in interpreting the local patent rules in

the Northern District of California, noted that discovery practice in patent cases is “designed to

address this problem by requiring both the plaintiff and the defendant in patent cases to provide

early notice of their infringement and invalidity contentions, and to proceed with diligence in

amending those contentions when new information comes to light in the course of discovery.” O2

Micro Int'l Ltd., 467 F.3d at 1365-66. These same principles of notice and diligence were



                                                                                                  15
       Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 16 of 22




embodied in this Court’s scheduling orders, establishing deadlines by which the Government was

to submit initial invalidity contentions. See e.g., Second Amended Scheduling Order (providing

that “Defendant shall serve its revised disclosure of prior art and its initial invalidity claim chart”

almost four months before the deadline for submission of the JCCS).

       The Government’s reliance on the parties’ April 30, 2018 Joint Proposed Discovery

Schedule (which provided for supplemental invalidity contentions to be filed ninety (90) days after

the Court’s claim construction order) is unavailing because that deadline was never adopted by the

Court. Compare April 30, 2018 Joint Proposed Discovery Schedule (ECF No. 30) and June 8,

2018 Joint Proposed Discovery Schedule (providing for supplemental invalidity contentions after

the Court’s Claim Construction Order) with Initial Scheduling Order (April 30, 2018) and First

Amended Scheduling Order (June 12, 2018) (not providing for supplemental invalidity contentions

after Markman Hearing). Moreover, while indefiniteness is generally part of claim construction

and invalidity defenses generally may be supplemented after a court’s claim construction order,

supplementing these arguments generally requires a showing of diligence. See Johns Hopkins

University v. CellPro, Inc., 152 F.3d 1342, 1357 (Fed. Cir. 1998) (a court's claim construction

opinion may provide a basis for a defendant to cite additional invalidating art when the claim

construction “change[s] the rules of the game”). Nor did the Court’s use of the term “initial” in

setting a deadline for “initial invalidity claim chart” excuse the Government from the good cause

requirement. As noted, it is clear from the structure of the Court’s Second Amended Scheduling

Order that the Court intended for SAIC to disclose its infringement contentions and for the

Government to disclose its invalidity contentions well in advance of claim construction. While

the use of “initial” indicates the Court’s willingness to amend its scheduling order, it does not

indicate that the Court intended the parties to do so without seeking leave to amend. The last-



                                                                                                    16
       Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 17 of 22




minute disclosure of these indefiniteness arguments until days before the JCCS deadline, without

seeking leave to amend was not a reasonable interpretation of the Court’s Second Amended

Scheduling Order. This is especially true here where the Government’s indefiniteness arguments

easily could have been advanced near the inception of the case.

       Additionally, if the Government believed that the disclosure of indefiniteness was

controlled by the deadline for parties to submit their joint claim construction statement, it should

have notified the Court of that view. See MorphoTrust USA, LLC v. United States, 132 Fed. Cl.

419, 420 (2017) (defendants should have notified the court if they thought a disclosure deadline

should not apply to indefiniteness). Because the Government did not notify the Court of its

interpretation of the scheduling orders or demonstrate diligence prior to amending its invalidity

contentions, the Court cannot find that the Government acted diligently.

       II. Lack of Prejudice to SAIC

       Although the Government’s indefiniteness contentions were untimely, SAIC had an

adequate opportunity to fully respond to the Government’s indefiniteness arguments. Therefore,

contrary to SAIC’s assertions, striking the Government’s indefiniteness defenses is unwarranted.

       In support of its contention that this Court should strike the Government’s indefiniteness

defenses, SAIC relies heavily on a United States Court of Federal Claims decision, Morphotrust

USA, LLC v. United States, 132 Fed. Cl. 419, 420 (Fed. Cl. 2017). See Pl. Mot. at 2, 8-10. That

case is inapposite. Unlike the plaintiff in Morphotrust, SAIC has not alleged any prejudice other

than having to rebut the Government’s newly advanced indefiniteness positions on a compressed

deadline. Cf. MorphoTrust USA, LLC, 132 Fed. Cl. at 421 (finding undue prejudice where

movant’s expert staked out comprehensive positions with respect to claim construction without

the understanding the non-movant would challenge several additional terms as indefinite);



                                                                                                 17
          Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 18 of 22




Phigenix, Inc., 783 F. App'x at 1017 (excluding infringement theory and supporting evidence that

“markedly transformed the nature of the infringement theory, and consequently, impacted

[Defendant]’s ability to prepare a defense” (citation omitted)).

          Here, the only prejudice to SAIC was having to address the Government’s newly asserted

indefiniteness positions in on a remarkably rapid timeline. SAIC has never asserted that it was

unable to address the Government’s invalidity contentions. See Hitkansut LLC v. United States,

127 Fed. Cl. 101, 109 (2016) (“Plaintiffs do not explicate how the additional disclosure prejudiced

them—there is no assertion that their expert was unable to analyze and address this prior art or that

any other harm resulted, apart from an assertion by plaintiffs that defendant had adopted a ‘new

invalidity position.’” (citations omitted)). Indeed, likely due to Plaintiff’s counsel’s diligence and

swift reaction, Plaintiff fully addressed the Government’s indefiniteness contentions by filing an

expert rebuttal and by deposing the Government’s claim construction expert; it has already

addressed these indefiniteness arguments in its claim construction briefs. See Pl. Resp. Cl. Constr.

Br. at 9-12 (arguing the term “motion data” is not indefinite), at 18-20 (arguing the terms “wherein

boundaries of the displayed video images are in registration with boundaries of portions of the

visual field represented by the displayed video images,” “registering the portion of the video feed

with the underlying visual field,” “in registration with,” and “registering,” are not indefinite); Pl.

Resp. Cl. Constr. Br. to Def. L3 at 15-20 (responding to the same indefiniteness arguments made

by L3).

          Additionally, striking evidence is a remedy typically reserved for severe discovery

violations. Zoltek Corp. v. United States, 71 Fed. Cl. 160, 171 (2006) (“Exclusion of evidence is

an extreme sanction and should be applied only when lesser sanctions are inadequate.” (citations

omitted)). While failure to comply with a court order is certainly a severe violation, Rule 37 is



                                                                                                   18
         Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 19 of 22




flexible—providing the Court with discretion to ensure such orders are “just.” See RCFC

37(b)(2)(A); see also Discretion of District Court in Imposing Sanctions, 8B Charles Alan Wright

& Arthur R. Miller, Federal Practice & Procedure § 2284 (3d ed.). Where a party has not clearly

suffered prejudice, this Court’s Rules counsel in favor of admission over striking the defense at

issue.   See generally RCFC 37(c) (counseling in favor of permitting the use of untimely

information where failure to disclose earlier is harmless); see also Ty, Inc. v. Softbelly's, Inc., 353

F.3d 528 (7th Cir. 2003) (discovery sanctions should be proportional to the discovery violation).

Further, there is a strong public interest in deciding patent invalidity arguments on their merits.

See Fresenius Med. Care Holdings, Inc. v. Baxter Int'l, Inc., No. C03–01431 SBA, 2006 WL

1329997, at *7 (N.D. Cal. May 15, 2006) (“[D]istrict courts are strongly encouraged to decide

issues pertaining to invalidity when presented.” (citation omitted)).

         Balancing the equities, this Court does not accept that striking potentially dispositive

arguments that were fully addressed by SAIC is proportional to the violation at issue here. Accord

Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1323 (Fed. Cir. 2016) (finding

district court did not err in denying the plaintiff’s motion to strike where “(1) expert depositions

had not yet occurred, (2) [Plaintiff] had its full length of time to prepare rebuttal expert reports,

and (3) there was still approximately a month and a half until the close of discovery” (internal

quotation marks and citation omitted)).

         III. Appropriate Remedy

         It is well-established that a court may award expenses as a sanction pursuant to Rule 16

and Rule 37, where, as here, a party violates a court order. See Pac. Gas & Elec. Co. v. United

States, 82 Fed. Cl. 474, 483-86 (2008) (finding an award of expenses under Rule 16(f) was

appropriate where sanctioned party did not act in bad faith but nonetheless violated a court order



                                                                                                    19
        Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 20 of 22




based on an unreasonable interpretation of that order). Pursuant to Rule 16(f), “[o]n motion or on

its own, the court may issue any just orders, including those authorized by RCFC 37(b)(2)(A)(ii)-

(vii), if a party or its attorney . . . fails to obey a scheduling or other pretrial order.” RCFC 16(f)(1).

Further, “[i]nstead of or in addition to any other sanction, the court must order the party, its

attorney, or both to pay the reasonable expenses—including attorney’s fees—incurred because of

noncompliance with this rule, unless the noncompliance was substantially justified or other

circumstances make an award of expenses unjust.” RCFC 16(f)(3) (emphasis added) (discussing

sanctions in the context of pretrial conferences, scheduling, and management); see also RCFC

37(b)(2)(C) (discussing sanctions in the context of noncompliance with a court order); Zeidman

Techs., Inc. v. United States, 141 Fed. Cl. 726, 732 (2019) (awarding expenses for failure to abide

by a court order where, although “the court's language could have been more precise,” non-

movant’s interpretation of that order was unreasonable).

        This Court does not condone the Government’s actions; it holds that the Government

violated Judge Williams’s Second Amended Scheduling Order and that such noncompliance was

not substantially justified. See ECF No. 43. Though sufficient prejudice does not exist to warrant

striking the Government’s indefiniteness defenses, it is undeniable that the Government’s tardy

disclosure caused SAIC to incur costs it would not otherwise have incurred. Specifically, the

Government’s tardiness led to SAIC’s good faith Motion to Strike and forced SAIC to scramble

to obtain a rebuttal expert report in a matter of days upon the Government’s untimely disclosures.

Accordingly, this Court finds that an award of reasonable expenses, including attorneys’ fees, is

appropriate. See RCFC 16(f)(3); RCFC 37(b)(2)(C).

        The Government has not offered any justification, much less a substantial justification, for

why it failed to seek leave to amend its indefiniteness contentions. As noted, the Government filed



                                                                                                        20
          Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 21 of 22




its indefiniteness contentions well past the October 12, 2018 deadline established by this Court’s

Scheduling Order. See Second Amended Scheduling Order at 1 (establishing that Defendant shall

serve invalidity contentions by October 12, 2018). The Government asserts, for the first time in

its supplemental brief, that it did not begin to fully form its specific indefiniteness contentions until

early 2019, after deposing Dr. Azuma. See Def. Supp. Resp. at 5-6. The Government’s assertions

may very well have constituted good cause for a motion to amend at that time. However, the

Government should have moved to amend its indefiniteness contentions shortly after Dr. Azuma’s

deposition, or even after its April 2019 execution of Dr. Neumann’s Declaration, and certainly

prior to its June 13, 2019 exchange of preliminary identification of proposed terms for construction

and supporting evidence. It did not do so. The Government should have promptly brought its

defenses forward and should not have held disclosure of such defenses until days before the JCCS

deadline, forcing Plaintiff to obtain a rebuttal expert report—a process that typically takes some

time—in mere days to meet this Court’s deadline.

          Instead, the Government appears to have relied on an erroneous interpretation that Judge

Williams’s Scheduling Order permitted the Government to assert indefinite defenses at any time

without moving to amend. As noted, that interpretation is not supported by the record. While

Plaintiff’s litigation position was not prejudiced, the Government’s action caused Plaintiff to incur

expenses, including but not limited to the costs and fees in filing this Motion and costs and fees

associated with obtaining the June 20, 2019 rebuttal expert declaration of Dr. Welch on such short

notice.

          Accordingly, pursuant to Rules 16 and 37, this Court holds that the appropriate remedy in

this circumstance is to award Plaintiff the reasonable costs and expenses, including attorneys’ fees,

associated with filing its Motion to Strike.



                                                                                                      21
       Case 1:17-cv-00825-EMR Document 172 Filed 04/21/21 Page 22 of 22




                                         CONCLUSION

       For the foregoing reasons, SAIC’s Motion to Strike is GRANTED in part and DENIED

in part. By May 14, 2021, Plaintiff shall submit a certified accounting of reasonable costs and

expenses, including attorneys’ fees, associated with filing its Motion to Strike. The certification

shall include actual bills, with descriptions, discounted for any redundancies and redacted if

necessary. Additionally, the certification shall explain why the attorneys’ hourly rates are

reasonable and how the Government’s untimely disclosure caused Plaintiff to incur extra costs. If

the Government wishes to oppose the requested costs and expenses as unreasonable, it must do so

by May 28, 2021. Plaintiff may reply to any opposition by June 11, 2021.


        IT IS SO ORDERED.


                                                                 s/Eleni M. Roumel
                                                                ELENI M. ROUMEL
                                                                        Judge


Dated: April 21, 2021
Washington, D.C.




                                                                                                22
